Citation Nr: 0813885	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  04-02 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for left ear hearing loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1946 to December 1947 and from June 1951 to October 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
San Diego, California Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
bilateral hearing loss and tinnitus.  In August 2006 the 
Board remanded the case for further development.  In a 
subsequent October 2007 decision the RO granted service 
connection for right ear hearing loss and for tinnitus.  
Consequently, the only issue remaining on appeal before the 
Board is entitlement to service connection for left ear 
hearing loss.    


FINDING OF FACT

It is not established that the veteran's left ear hearing 
loss is related to service.  


CONCLUSION OF LAW

Left ear hearing loss was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  An August 2006 
letter from the RO explained what the evidence needed to show 
to substantiate the claim.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  Additionally, letter advised  the 
veteran to submit any evidence in his possession pertaining 
to his claim and provided notice regarding criteria for 
rating the disability at issue and effective dates of awards 
in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).
 
Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the VCAA notice letter and to supplement the 
record after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  Additionally, the veteran was 
provided with VA audiological examinations.  The veteran has 
not identified any additional evidence pertinent to this 
claim.  VA's assistance obligations are met.  The veteran is 
not prejudiced by the Board's proceeding with appellate 
review. 

II.  Factual Background

Service medical records reveal that on February 1946 entrance 
examination hearing was found to be normal with the veteran 
scoring 15/15 in both the right and left ears.  On December 
1947 separation examination hearing was also found to be 
normal with the veteran scoring 15/15 in each ear on both the 
whispered and spoken voice tests.  On April and  May 1951 
entrance examinations, hearing was again found to be normal 
with 15/15 on both whispered and spoken voice tests in both 
ears.  Finally, hearing was also noted to be normal on 
October 1952 separation examination with the veteran scoring 
15/15 on the whispered voice test.  

Private audiograms from April 1977, June 1977, July 1977, 
September 1977, November 1977, March 1978, October 1978, 
September 1979 and August 1984 appear to show hearing loss in 
both ears, generally worse on the left than on the right.    

An April 1998 private audiogram showed right mild to severe 
sensorineural hearing loss and left severe sensorineural 
hearing loss.  A February 1999 audiogram appeared to show 
similar findings and noted 4 percent speech discrimination on 
the left at 80 DB and 60 percent discrimination of the right 
at 70 DB.  

A December 1999 private physician's progress note shows that 
the veteran was requesting a letter for the VA stating that 
he had a hearing problem.  The veteran reported that he 
worked in Miramar on the field with the jets in 1951 and 
1952, which he believed was the start of his hearing problem; 
however, when he started college in September of 1952 was the 
first time that the noticed his decreased hearing.  He had a 
diagnosis of Meniere's disease first made by a Dr. C in 1980.  
He had been evaluated and had even been scheduled for a 
labyrinthectomy but then determined that he would prefer to 
have chemical ablation.  Physical examination showed that the 
tympanic membranes were unremarkable with no perforations.  
An audiogram showed a mild to severe sensorineural hearing 
loss on the right and a profound to severe sensorineural 
hearing loss on the left.  Speech discrimination could not be 
tested on the left and was 92 percent on the right.  
Tympanograms were type A bilaterally.  The diagnostic 
assessment was left Meniere's disease with right mild to 
severe sensorineural hearing loss, possibly consistent with a 
noise-induced hearing loss.

A March 2000 letter from a private audiologist indicated that 
the veteran had a history of noise exposure of approximately 
two years during his service in the military where he was 
exposed to the noise of aircrafts.  The veteran reported 
increased difficulties with his hearing since this noise 
exposure.  The audiologist found that the veteran was a 
candidate for a hearing aid in his right ear.  

A March 2000 letter from a private physician, Dr. F, 
indicated that when the veteran was stationed at Miramar 
Naval Air Station he was exposed to jet aircraft noise.  Dr. 
F could not say for certain that this was the cause of the 
veteran's hearing problem but he found that it may have been 
a contributing factor and indicated that the findings of the 
veteran's hearing test were consistent with noise induced 
hearing loss.  

A separate March 2000 letter from private physician, Dr. S, 
indicated that the veteran's hearing impairment was more 
likely than not related to aircraft noise exposure while 
stationed at Miramar air station.  

In another March 2000 letter, a private audiologist indicated 
that although the veteran's audiological findings were 
consistent with noise induced hearing loss, she could not say 
for sure whether noise exposure was actually the cause.  She 
noted that she was generally unable to objectively state what 
any particular person's hearing loss may or may not have been 
caused by.  

In a March 2000 statement the veteran indicated that when he 
reported to Miramar in June 1951 he was assigned to the 
satellite medical dispensary located on the air strip where 
jets landed and took off.  His hearing started to decline 
during the next year.  He asked to return to the main 
dispensary, however, he remained at the satellite until his 
discharge in October 1952.  Upon his discharge he returned to 
college.  His hearing was so poor that he had to sit if the 
front rows of all his classes in order to hear.  Prior to 
entering active duty he had had no hearing difficulty.  

An April 2000 letter from examining physician, Dr. V, 
indicated that the veteran had a history of noise exposure in 
service from serving on the ramp around jet aircraft with 
little to no hearing protection.  In 1980 he began to have 
episodes of strong vertigo, occasionally associated with some 
hearing changes and tinnitus in the left ear.  Dr. V 
indicated that it was to be noted that the noise-related 
hearing loss preceded the Meniere's syndrome.  Over more 
recent years the veteran had had fewer attacks although he 
still got at least 1 per year and also had occasional 
episodes of lightheadedness. A recent audiogram showed 
moderate to severe hearing loss in both ears but particularly 
in the low frequencies in the left ear.  Examination of the 
ears was essentially normal with the veteran having reduced 
hearing in both ears, particularly in the left.   A separate 
April 2000 letter from Dr. V indicated that while he could 
not state for certain that the veteran's noise exposure was 
the cause of his hearing loss, it may have been a 
contributing factor.  Dr. V noted that the findings of the 
veteran's hearing tests were consistent with noise induced 
hearing loss.    

An April 2000 private audiogram was found to indicate 
asymmetrical sensorineural hearing loss, which was mild to 
moderate in the right ear and severe in the left ear.  There 
was good speech understanding in the right ear and very poor 
understanding in the left ear.  

On May 2000 VA audiological evaluation, audiometry revealed 
that puretone thresholds (in decibels) were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
70
70
70
LEFT
90
90
       
85
75
75

The average puretone thresholds were 64 decibels, right ear, 
and 81 decibels, left ear.  Speech audiometry revealed that 
speech recognition was 76 percent in the right ear and 0 
percent in the left ear.  The diagnoses were mild to severe 
sensorineural hearing loss from 500 to 8000 Hz in the right 
ear and a severe essentially sensorineural hearing loss from 
250 through 8000 Hz in the left ear.  The examiner commented 
that the veteran's hearing loss in the left ear was 
consistent with  the veteran's history of Meniere's disease.  

An April 2001 VA audiologists opinion, after reviewing the 
claims folder, indicated that the veteran's hearing loss and 
tinnitus were more likely unrelated to his military service.  
The basis for this opinion was that the veteran's hearing was 
grossly normal at the time of separation from the military 
and there was nothing in the medical or scientific literature 
that would support a continuation of noise related hearing 
loss once one has been removed from the noise.  Indeed, loss 
would have been greatest at or near the time of exposure and 
then some of the loss would have persisted.  There was no 
evidence in the service medical records of any hearing loss 
or hearing complaint at any time, including at the time of 
separation.  The evidence that was provided of hearing loss 
was dated 48 years following service and there was nothing in 
the current examinations suggestive of noise-induced hearing 
loss.  

A January 2003 private examination by an ear, nose and throat 
(ENT) physician indicated that the veteran had sensorineural 
hearing loss greater in the left ear than in the right.  It 
was noted that the veteran had extensive noise exposure 
working at Miramar air base with exposure to jet engines 
without noise protection from 1951 to 1952 and a history of 
Meniere's disease first diagnosed in 1980.  

A January 2003 private audiogram showed mild to severe 
sensorineural hearing loss with excellent word discrimination 
in the right ear and severe to profound sensorineural hearing 
loss with poor word discrimination in the left ear.  

In a January 2003 statement the veteran's wife indicated that 
the veteran was having difficulty with his hearing when she 
and the veteran were married in 1952.  There were times, 
however, when his hearing seemed normal.  

A March 2003 otorhinolaryngologic evaluation synopsis showed 
bilateral asymmetric hearing loss.  

A September 2003 letter from Dr. L indicated that the veteran 
was seen for the first time by Dr. L for his hearing problem.  
Dr. L noted that the veteran had worked at the Naval Air 
Station for several years where he was exposed to increased 
levels of noise from jet aircraft.  After examination, Dr. L 
reported that his findings were consistent with the veteran's 
hearing loss being associated with his exposure to above 
normal levels of noise.  

In an April 2003 letter the veteran indicated that he did not 
obtain medical attention for his hearing loss as soon as he 
was discharged from service in 1992 because he and his family 
were living on the GI bill and the monthly allowance just 
covered food and rent.  

In a December 2003 letter, Dr. D indicated that he had been 
asked by the veteran to offer an opinion as to the cause of 
his hearing loss.  The veteran reported that he noted the 
development of his hearing problem in 1952 while he was 
serving in the military.  He also noted that he began wearing  
a hearing aid in 1998 and that he believed that his hearing 
became impaired secondary to exposure to jet aircraft noise 
(which Dr. D noted was not an uncommon event).  Dr. D then 
noted that a recent October 2003 audiometric evaluation had 
revealed a right-sided mild to severe sensorineural hearing 
loss and a left ear, profound, rising to severe sensorineural 
hearing loss with poor speech discrimination.  Given the 
information that he had, Dr. D found that it was likely that 
the veteran's hearing loss was service-related.  

On August 2004 Ear Nose and Throat examination done on behalf 
of VA, audiometry revealed that puretone thresholds (in 
decibels) were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
65
60
65
LEFT
90
95
90
80
90

The average puretone thresholds were 59 decibels, right ear, 
and 89 decibels, left ear.  The examiner noted that the 
audiogram was reflective of profound hearing loss in the left 
ear with 0 percent discrimination at 100 DB and moderately 
down sloping sensorineural hearing loss  in the right ear 
with 84 percent speech discrimination at 80 DB.  The examiner 
noted that the veteran gave no history of Meniere's disease.  
Upon looking back at the records, however, he found that the 
veteran had been diagnosed with Meniere's in the 1970s or 
early 80s and was found to have left-sided hearing loss 
secondary to that diagnosis.  The examiner also noted that 
the veteran's separation examination showed that he had a 
hearing level of about 15 DB in both ears, which was 
unchanged from a 15 DB hearing level reported in 1947 when he 
was tested with whispered and spoken voice testing.  After 
examining the veteran and reviewing the claims file the 
examiner concluded that the veteran had hearing loss in the 
right ear secondary to presbycusis.  The hearing loss in the 
left ear was deemed secondary to Meniere's disease and was 
consistent with that.  

On January 2007 VA audiological evaluation, audiometry 
revealed that puretone thresholds (in decibels) were as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
75
75
75
LEFT
105
100
105
100
102.5

The average puretone thresholds were 68.75 decibels, right 
ear, and 102.5 decibels, left ear.  Speech audiometry 
revealed that speech recognition was 78 percent in the right 
ear and 0 percent in the left ear.  The examiner noted that 
the veteran had mild to severe sensorineural hearing loss in 
the right ear with fair speech discrimination and profound 
hearing loss in the left ear with poor speech threshold 
abilities, which were unable to be tested as the thresholds 
exceeded the limits of the audiometer for speech 
presentation.  After reviewing the record, the examiner 
commented that other than the letter from the veteran's 
spouse, which stated that the veteran had had difficulty with 
his hearing since 1952, none of the other documentation of 
record demonstrated a hearing loss while in service or within 
one year of separation.  The existence of hearing loss was 
not actually documented until 1977 when the veteran presented 
with a high frequency hearing loss in the left ear and a 
moderate, fluctuating low frequency hearing loss in the left 
ear consistent with a diagnosis of Meniere's disease.  The 
hearing loss in the left ear then continued to be progressive 
with the veteran reporting that his last episode of severe 
dizziness was one year prior.  The examiner concluded that 
the veteran's right sided hearing loss was as likely not 
secondary to acoustic trauma and if the veteran's subjective 
history was accurate and no other noise exposure was 
experienced outside of the military, than the hearing loss 
was as likely as not secondary to military noise exposure.  
The hearing loss in the left ear, however, was secondary to 
Meniere's disease.  

III.  Law and Regulations

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  To prevail on the question of service connection on 
the merits, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury 
(disability).  Hickson v. West; 13 Vet. App. 247, 248 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

As sensorineural hearing loss is eligible for presumptive 
service connection, the Board must consider whether service 
connection for left ear hearing loss is warranted on a direct 
basis (See 38 C.F.R. § 3.303 and Hickson, 13 Vet. App. 247, 
248 (1999) or whether it is warranted on a presumptive basis 
(38 C.F.R. § 3.307, 3.309).  First, considering possible 
presumptive service connection, the evidence of record does 
not establish that the veteran had a hearing loss disability 
by VA standards within one year of separation from service.  
Hearing loss was deemed to be normal at separation in 1952 
and there is no medical evidence within a year of separation 
indicative of any hearing loss.  Both the veteran and his 
wife have testified that the veteran began having hearing 
difficulty as early as 1952 and they are competent to provide 
such testimony.  They are not competent, however, to make a 
medical finding that the veteran had a hearing loss 
disability by VA standards in 1952 or thereafter.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992), "Where 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required."  
Thus, in the absence of any competent evidence that the 
veteran had a left ear hearing loss disability by VA 
standards within one year of his October 1952 separation from 
service, service connection for left ear hearing loss on a 
presumptive basis is not warranted.  38 C.F.R. § 3.307, 
3.309.    

Regarding direct service connection, it is reasonably 
established that the veteran incurred acoustic trauma in 
service as he was exposed to jet engine noise.  The 
audiological findings of record also establish that the 
veteran has a current hearing loss disability by VA 
standards.  Thus, the remaining question is whether the 
veteran's left ear hearing loss is related to service.  The 
record contains conflicting evidence in this regard.  Dr. S's 
March 2000 letter and Dr. D's December 2003 letter both 
specifically found that the veteran's bilateral hearing loss 
was more likely than not related to service.  Also, a 
separate September 2003 letter from Dr. L indicated that his 
findings were consistent with the veteran's hearing loss 
being associated with his exposure to above normal levels of 
noise in service.  A March 2000 letter from Dr. F indicated 
that the veteran's noise exposure in service may have been a 
contributing factor in his bilateral hearing loss and a March 
2000 letter from a private audiologist indicated that she 
could not say whether the veteran's noise exposure caused his 
hearing loss but that her audiological findings were 
consistent with noise induced hearing loss.  Additionally, an 
April 2000 letter from Dr. V noted that the veteran's hearing 
tests were consistent with noise induced hearing loss and 
also noted that the veteran's reported noise related hearing 
loss preceded the onset of his Meniere's syndrome.  

On the other hand, the May 2000 VA audiological evaluation 
specifically found that the veteran's left ear hearing loss 
was consistent with his history of Meniere's disease.  Also, 
the April 2001 VA audiologists opinion indicated that the 
veteran's bilateral hearing loss was more likely unrelated to 
his military service, noting that the veteran's hearing was 
found to be normal at separation.  Additionally, the August 
2004 physician found that the veteran's hearing was unchanged 
from entry to service to separation and deemed the veteran's 
left ear hearing loss secondary to Meniere's syndrome.  
Similarly, the January 2007 VA audiological examiner found 
that the veteran's hearing loss was secondary to Meniere's 
disease.  

The Board notes that there is no indication in the record 
that any of the practitioners who specifically indicated that 
the veteran's hearing loss was likely related to service 
reviewed the claims file.  Nor is there any indication that 
any of these practitioners were aware that the veteran had 
been diagnosed as having Meniere's disease back in the 1970s 
or 1980s and that he continued to have the disease.  In fact, 
only one of these practitioners, Dr. D, noted the veteran's 
history of Meniere's disease and made findings that tend to 
support a relationship between the veteran's noise exposure 
in service and his current left ear hearing loss.  Dr. D, 
however, did not express an actual opinion on the likelihood 
that the veteran's left ear hearing loss was related to 
service but simply noted that hearing test findings were 
consistent with noise induced hearing loss.    

To the contrary, prior to providing their respective 
opinions, the May 2000, April 2001 and January 2007 
practitioners all noted their awareness of the veteran's 
history of Meniere's disease prior to providing their 
opinions and the April 2001, and January 2007 practitioners 
also specifically reviewed the record prior to providing 
their opinions.  Accordingly, given that these latter 
practitioners had available a full or nearly full history for 
the veteran when providing their opinions and given that this 
history included a left inner ear disease known to cause 
hearing loss (i.e. Meniere's disease), the Board affords 
these latter opinions more weight.  Although Dr. V did note 
that the veteran reported noise induced hearing loss prior to 
his Meniere's disease, Dr. V did not actually provide an 
opinion as to the likelihood of the veteran having left ear 
noise induced hearing loss.  Thus, although Dr. V's opinion 
does have some probative value, the Board does not attach the 
same degree of weight to it as to the April 2001 and January 
2007 medical opinions, which specifically found that the 
veteran's left ear hearing loss was less likely than not 
related to the veteran's noise exposure in service.  

The Board also notes that it has attached little probative 
value to the August 2004 physician's opinion because the 
physician misread the veteran's history by finding that the 
veteran had a "normal separation audiogram."  Even without 
considering this opinion, however, the Board finds that the 
April 2001 and January 2007 opinions are clearly entitled to 
more weight than the opinions indicating a likely connection 
between current left ear hearing loss and service, and Dr. 
V's opinion indicating findings merely consistent with noise 
induced hearing loss,  given that the April 2001 and January 
2007 opinions  specifically considered the veteran's history 
of Meniere's disease and specifically found that the 
veteran's left ear hearing loss was related to that Meniere's 
disease and not to noise exposure in service.  Thus, the 
weight of the evidence is against a finding that the 
veteran's current left ear hearing loss is related to his 
military service and direct service connection for left 
hearing loss is not established.    

Accordingly, as service connection for left ear hearing loss 
is not established on a direct or presumptive basis, the 
preponderance of the evidence is against this claim and it 
must be denied.   
 

ORDER

Entitlement to service connection for left ear hearing loss 
is denied.    



  
____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


